Per Curiam:

The plaintiff filed an action for divorce against the appellant on the ground of separation for more than three years. According to the evidence, which consisted exclusively on the testimony of the plaintiff, they were separated in 1921 and in 1923 he moved to the city of New York where he has been residing ever since.
The defendant prayed for the dismissal of the complaint for lack of cause of action, alleging that the provisions of § 97 of the Civil Code to the effect that “. . . unless the act on which the suit is based has been committed in Porto Rico,” require the spouses to live in Puerto Rico during the three years of separation provided as a ground for divorce'.
This contention is entirely frivolous. What the statute requires is that the separation, that is, the act of separating, takes place in Puerto Rico.
The judgment will be affirmed.-